Case 1:20-cv-02167-RM-NYW Document 18 Filed 09/09/20 USDC Colorado Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action Number 1:20-cv-02167-RM-NYW

  KHALED ALALI,
      Plaintiff,

  v.

  JPMORGAN CHASE BANK, N.A.,
        Defendant.
  ______________________________________________________________________________

   PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
               COMPLAINT PURSUANT TO FED. R. CIV. P. 12 (b)(6)
  ______________________________________________________________________________


         Defendant’s Motion to Dismiss should be denied because is based on the false premise

  that checking accounts with overdraft protection are not considered “credit” under the Equal

  Credit Opportunity Act (ECOA). Because Defendant’s premise is false, the remainder of its

  argument crumbles. Moreover, a valid arbitration agreement between the parties requires this

  Court to send this matter to arbitration, and the arbiter should decide the merits of Defendant’s

  Motion to Dismiss.


                                             ARGUMENT


  I.     Defendant’s Motion to Dismiss Should be Decided by an Arbiter

         As a preliminary matter, Plaintiff has filed a Motion to Compel Arbitration. Doc. 16.

  Once the Court determines that a valid arbitration agreement exists, then the proper procedure is

  to stay the proceeding, not to dismiss. Adair Bus Sales, Inc. v. Blue Bird Corp., 25 F.3d 953, 955

  (10th Cir. 1994) (stating that, upon a motion to stay pending arbitration, the "proper course . . .

  would have been for the district court to grant Defendant's motion and stay the action pending
Case 1:20-cv-02167-RM-NYW Document 18 Filed 09/09/20 USDC Colorado Page 2 of 5




  arbitration" rather than to dismiss); Meyer v. Dans un Jardin, S.A., 816 F.2d 533, 538-39 (10th

  Cir. 1987) ("Section 3 of the Federal Arbitration Act contemplates continuing supervision by the

  district court to ensure that arbitration proceedings are conducted within a reasonable period of

  time, thus preventing any impairment of the [*4] plaintiffs' rights to seek relief.").


         Thus, the correct procedure is that the Court should grant Plaintiff’s Motion to Compel

  Arbitration, and stay the proceedings while the parties go to arbitration. The Defendant’s Motion

  to Dismiss should be decided by the arbiter.


  II.    Checking Accounts Are Considered Credit Under the ECOA

         Under the ECOA, credit is defined as “the right granted by a creditor to a debtor to defer

  payment of debt or to incur debts and defer its payment or to purchase property or services and

  defer payment therefor.” 15 U.S.C. § 1691a(d). Checking accounts easily meet this definition

  because they can become overdrawn or have a negative balance when the bank pays more money

  in checks or debit card transactions than the balance, commonly called “overdraft protection.”


         In 1982, Judge Kane ruled that savings accounts were not subject to the ECOA because

  they do not come with overdraft protection. Dunn v. Am. Express Co., 529 F. Supp. 633, 634 (D.

  Colo. 1982) (She concedes that it did not have any overdraft privileges). This case is the

  opposite of Dunn – this checking account came with overdraft protection. Ex. B, p. 9 of 24

  (describing how Chase may pay an overdraft, and if there is not enough money in savings to

  transfer to checking, your checking account will become overdrawn, and you will be charged

  Insufficient Funds Fees); see also Id. at p. 11 of 24 (discussing how Defendant has discretion to

  authorize a debit card transaction to cause an account to be overdrawn). Simply put, if a checking

  account becomes “overdrawn”, that is a debt that the account holder owes to the bank, is subject
Case 1:20-cv-02167-RM-NYW Document 18 Filed 09/09/20 USDC Colorado Page 3 of 5




  to interest, and is deferred until later. This easily satisfies the definition of “credit” under the

  ECOA. The point is further demonstrated by the following statement in the terms and

  conditions:




  Ex. B, p. 8 of 24.

          The above paragraph from Ex. B clearly demonstrates that an overdraft can result in a

  “debt” owed to Chase by the consumer, and the failure to pay the debt could result in negative

  credit reporting, and even a lawsuit. The elephant in the room that Chase fails to address is why

  pull Plaintiff’s credit reports if not granting credit? Why use a credit score as a factor in denying

  an application to open a checking account if the account involved no credit at all? The answer is

  of course, that Chase knows its overdraft protection program constitutes “credit” and therefore

  wanted to pull Plaintiff’s credit reports to assess Plaintiff as a credit risk for repaying a potential

  debt.


          Chase’s reliance on Rudder v. Herriman, No. 15-cv-01142-CBS, 2015 WL 7075403, at

  *3 (D. Colo. Nov. 13, 2015) is misplaced. First, Rudder was a pro se case, and the issue was not

  properly briefed on the Plaintiff’s side, whose pleadings were described as “riddled with

  irrelevant details and opinions” and "unintelligible 'by scattering and concealing in a morass of

  irrelevancies the few allegations that matter.'" Id. Second, Judge Shaffer’s broad statement that

  a “…checking account does not fall under this statutory definition of ‘credit’” is not persuasive

  because it contains no analysis of the issue at all. See e.g. McDaniel v. Navient Sols. LLC (In re
Case 1:20-cv-02167-RM-NYW Document 18 Filed 09/09/20 USDC Colorado Page 4 of 5




  McDaniel), No. 18-1445, 2020 U.S. App. LEXIS 27687, at *28 (10th Cir. Aug. 31, 2020) (a

  summary analysis lacks the power to persuade), citing McKenzie v. U.S. Citizenship &

  Immigration Servs., Dist. Dir., 761 F.3d 1149, 1158 (10th Cir. 2014) (stating that "[w]e do not

  consider these decisions persuasive in their application of § 334.16(b)" because they "state[]

  without analysis that § 334.16(b) governs"). Moreover, Judge Shaffer cited to the Dunn case for

  the proposition that checking accounts do not meet the definition of credit, when in fact, Dunn

  held that an ATM card used to withdraw cash is not credit. Dunn, supra.


  WHEREFORE, Plaintiff prays that the Court grant his Motion to Compel Arbitration, and allow

  the arbiter to decide the merits of Defendant’s Motion to Dismiss, or alternatively, to deny

  Defendant’s Motion to Dismiss.


  Respectfully submitted,

  By: s/ Matthew R. Osborne
  Matthew R. Osborne
  11178 Huron Street, Suite 7
  Northglenn, CO 80234
  Telephone: (303) 759-7018
  Email: matt@mrosbornelawpc.com

  Attorney for Plaintiff
Case 1:20-cv-02167-RM-NYW Document 18 Filed 09/09/20 USDC Colorado Page 5 of 5




                                  CERTIFICATE OF SERVICE

  I certify that on 09/09/20, I served a true and correct copy of the Response to Motion to Dismiss
  via CM/ECF to:

  All counsel of record

                                                                                     s/ Mike Nobel
